Citation Nr: 9932034	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-33 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the abdomen, with incomplete 
bowel obstruction and secondary spastic colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to December 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of entitlement to 
an increased evaluation.

The Board notes that the veteran's claim was last before the 
Board in November 1996.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain any additional treatment records identified by the 
veteran and to afford the veteran a VA gastrointestinal 
examination.  Review of the veteran's claims file indicates 
that the RO complied with the Board's directives, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained additional treatment records identified by 
the veteran, and the veteran was afforded a VA 
gastrointestinal examination in May 1997.

The Board also notes that the RO, in a September 1997 rating 
decision, increased the veteran's disability rating to 20 
percent, effective from the original date of claim.  This 20 
percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a gunshot wound to the abdomen 
are manifested by rapid small bowel transit time, 
constipation, diarrhea, and abdominal cramping.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of a gunshot wound to the abdomen, with incomplete 
bowel obstruction and secondary spastic colitis, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Here, the veteran's disability is rated under schedular 
criteria applicable to the digestive system.  See 38 C.F.R. 
Part 4, § 4.114.  The veteran is currently rated as 20 
percent disabled under Diagnostic Code 7328 (Intestine, 
small, resection of).  In order to warrant the next higher 
evaluation, 40 percent, there must be evidence of definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings, including definite weight loss.  38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7328.  

The RO has also evaluated the veteran under Diagnostic Code 
7301 (Peritoneum, adhesions of).  In order to warrant a 30 
percent evaluation, the next higher evaluation provided for, 
there must be evidence of moderately severe adhesions, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7301.

Given the clinical evidence of record, application of 
Diagnostic Code 7319 (Irritable colon syndrome, spastic 
colitis, mucous colitis, etc.) is appropriate also.  
Specifically, Diagnostic Code 7319 provides for a maximum 
evaluation of 30 percent where there is evidence of severe 
disability, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
residuals of a gunshot wound to the abdomen, with incomplete 
bowel obstruction and secondary spastic colitis.  Here, the 
pertinent clinical evidence of record consists of private 
medical records (dated from March 1991 to August 1991), VA 
treatment records (dated from December 1990 to June 1992), 
and four VA examinations (conducted in June 1991, in November 
1992, in May 1995, and in May 1997).  The veteran also had an 
RO hearing in December 1991.

The June 1991 VA examination reflects the veteran's 
complaints of diarrhea and constipation.  The veteran's 
current weight was 185 pounds, and his maximum weight in the 
past year was also 185 pounds.  Physical examination found 
the veteran's abdomen to be soft and nontender, and there 
were no appreciable masses.  Bowel sounds were positive in 
all four quadrants, and the veteran's hemoccult was negative.  
The examiner commented that the veteran did not appear to be 
either clinically anemic or malnourished.  There was no 
associated nausea, nor were there bowel or abdominal 
disturbances.  The veteran did have diarrhea and 
constipation, which was cyclic in nature.  The veteran stated 
that these flared-up approximately two to three times every 
few months.  The diagnoses were history of spastic colitis, 
with chronic cyclic diarrhea and constipation, and long 
history of gastritis, currently maintained on Zantac.

The veteran's private medical records contain a June 1991 
assessment of the veteran's small bowel.  It was noted that 
the veteran had an exceedingly fast transit time, with the 
head of the column reaching the colon at a 15-minute 
interval.  There were no dilated or constricted loops.  The 
mucosal pattern appeared reasonably normal, and there was no 
definite evidence of small bowel adhesions, although a bullet 
fragment was seen superimposed over the pelvis on the right 
side.  Correspondence dated in July 1991 reflects treatment 
for gall pain and rectal bleeding.  Examination found a 
gastric polyp, but no other lesion was seen.  The veteran had 
a normal small bowel follow through, other than it being very 
rapid, with the barium having reached the colon in 15 
minutes.  On colonoscopy, the veteran had some hemorrhoids 
and proctitis.  The veteran's physician believed that the 
veteran's primary problem was an irritable bowel, and he had 
not been able to establish a diagnosis of inflammatory bowel 
disease.  Correspondence dated the next month, in August 
1991, reiterates the rapid transit time in the veteran's 
small bowel and indicates that the veteran had sought 
treatment for, among other things, lower abdominal pain.

At his RO hearing (conducted in December 1991), the veteran 
testified that the June 1991 VA examination had not really 
been much of an examination.  (Transcript (T.) at 8).  He had 
never taken his pants off and was out of there in five 
minutes.  Id.  The examiner had not done a rectal 
examination, nor had he listened to the veteran's stomach 
with a stethoscope.  (T. at 9).  The examiner just asked the 
veteran a few questions and "mashed" his stomach.  Id.  The 
veteran also testified that a lot of times when he ate, stuff 
went right through him.  Id.  Other times, he would have 
constipation; he could go either way.  Id.

The veteran's VA treatment records (dated from December 1990 
to June 1992) reflect the veteran's complaints of diarrhea 
and contain the diagnoses of gastritis and irritable bowel 
syndrome, secondary to the veteran's gunshot wound to the 
abdomen.  Spastic colon was also noted.  The veteran's small 
bowel series showed a passage time of 10 minutes, with the 
normal time between one and four hours.

The November 1992 VA examination reflects the veteran's 
reported history of having had an obstructed stomach in 1970.  
He had not required surgery to relieve the obstruction, but 
instead a tube had been passed.  As a result of this, the 
veteran felt as if he were chronically plagued with diarrhea 
and constipation.  The veteran also stated that he had been 
diagnosed in the past with spastic colitis.  Objectively, 
there were positive bowel sounds throughout, and no bruits 
were noted.  The pertinent diagnosis was history of spastic 
colitis, felt to be secondary to adhesions that resulted from 
the veteran's gunshot wound to the abdomen.

The May 1995 VA examination reflects the veteran's reports of 
gastroesophageal reflux and difficulty with increased 
motility from the digestive tract.  The veteran stated that 
he was on both Zantac and Propulcid, with good response.  
Examination of the veteran's abdomen found normal bowel 
sounds in all four quadrants, with no masses.  The veteran's 
abdomen was soft and nontender.  The pertinent diagnosis was 
history of reflux and gunshot wound to the abdomen.  The 
veteran appeared stable, and there did not appear to be any 
significant change since the last VA examination.

The May 1997 VA examination reflects the veteran's reports of 
constipation every morning, followed by cramping in the left 
lower quadrant that lasts about five to ten minutes.  At that 
point, the veteran would have to go to the bathroom and would 
have a bright yellow liquid stool, which burned.  The veteran 
would have stool between one to six to seven times daily, 
averaging about three to four times a day.  After days in 
which he would have six to seven bowel movements, the veteran 
would be constipated for about a day or two, until the 
diarrhea would start again with cramping.  The veteran also 
reported a lot of epigastric burning, having attacks two to 
three times a day.  A review of the veteran's records 
revealed the rapid small bowel transit time.  Physical 
examination found the veteran to be well-developed and well-
nourished.  Abdominal examination found the veteran's abdomen 
to be flat.  There were normal bowel sounds, as to frequency, 
pitch, and character.  The abdomen was soft.  There was mild 
to moderate left upper quadrant and left lower quadrant 
tenderness to palpation.  There was no rebound but some 
voluntary guarding.  No masses were noted.  The pertinent 
impression was fecal urgency alternating with constipation 
and rapid small bowel transit time, consistent with irritable 
bowel syndrome.

III.  Application and Analysis

Upon review of the clinical evidence of record and the 
applicable schedular criteria in this instance, the Board 
finds that a 30 percent disability rating is warranted for 
the veteran's residuals of a gunshot wound to the abdomen, 
with incomplete bowel obstruction and secondary spastic 
colitis.

Initially, the Board must address its application of an 
alternate diagnostic code in this instance.  See Pernorio v. 
Derwinski, supra.  Here, the Board finds that the clinical 
diagnoses of irritable bowel syndrome and spastic colitis 
contained in the record require application of Diagnostic 
Code 7319, as it specifically addresses both, as compared to 
Diagnostic Codes 7301 and 7328, which address adhesions of 
the peritoneum and resection of the small intestine.  
Further, for the reasons stated below, the Board finds that 
the schedular criteria for a 30 percent evaluation under 
Diagnostic Code 7319 are met here, while the schedular 
criteria for higher evaluations are not met under either 
Diagnostic Code 7301 or 7328.  In effect, application of 
Diagnostic Code 7319 allows for an evaluation in excess of 
the veteran's current 20 percent disability rating.

As discussed above, Diagnostic Code 7319 provides for a 
maximum evaluation of 30 percent where there is evidence of 
severe disability, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
In this instance, the clinical evidence of record reflects 
the veteran's consistent reports of having both diarrhea and 
constipation on a daily basis.  Indeed, the veteran reported 
having stool up to six to seven times daily.  Further, the 
clinical evidence of record also shows objectively that the 
veteran has a rapid small bowel transit time of between 10 
and 15 minutes, with the normal transit time being from one 
to two hours.  Also, the latest clinical evidence of record 
(the May 1997 VA examination) indicates that the veteran 
experiences cramping on a daily basis, lasting between five 
and ten minutes.  In effect, the veteran manifests every 
schedular criterion listed under Diagnostic Code 7319 for a 
severe disability.

In contrast, under Diagnostic Code 7301, in order to warrant 
a 30 percent evaluation, the next higher evaluation provided 
for, there would need to be evidence of moderately severe 
adhesions, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  Here, just the opposite is demonstrated.  
The veteran actually has a rapid small bowel transit time.  
Also, the veteran's private medical records indicate that 
there is no definite evidence of adhesions.

As for evaluation under Diagnostic Code 7328, in order to 
warrant the next higher evaluation, 40 percent, there would 
need to be evidence of definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings, including definite weight 
loss.  Here, the clinical evidence of record fails to show at 
all that the veteran is either malnourished or that he has 
sustained a definite weight loss.  Indeed, upon VA 
examination in June 1991, the veteran's weight was noted as 
185 pounds, and his maximum weight over the past year was 
also 185 pounds.  Also, upon VA examination in May 1997, it 
was noted that the veteran appeared to be well-developed and 
well-nourished.  Further, the Board notes that the veteran 
has never asserted that this disability impaired his health 
as to absorption and nutrition.

Accordingly then, for the reasons stated above, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Code 7319 than that required for either a 30 
percent or 40 percent evaluation under Diagnostic Codes 7301 
and 7328.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

A 30 percent disability rating is grated for the veteran's 
residuals of a gunshot wound to the abdomen, with incomplete 
bowel obstruction and secondary spastic colitis, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

